FILED UNDER RULE 497(c) FILE NOS. 333-116-21591 March 1, 2010 American Century Investments Prospectus LIVESTRONG® Income Portfolio Investor Class (ARTOX) Institutional Class (ATTIX) A Class (ARTAX) C Class (ATTCX) R Class (ARSRX) LIVESTRONG® 2015 Portfolio Investor Class (ARFIX) Institutional Class (ARNIX) A Class (ARFAX) C Class (AFNCX) R Class (ARFRX) LIVESTRONG® 2020 Portfolio Investor Class (ARBVX) Institutional Class (ARBSX) A Class (ARBMX) C Class (ARNCX) R Class (ARBRX) LIVESTRONG® 2025 Portfolio Investor Class (ARWIX) Institutional Class (ARWFX) A Class (ARWAX) C Class (ARWCX) R Class (ARWRX) LIVESTRONG® 2030 Portfolio Investor Class (ARCVX) Institutional Class (ARCSX) A Class (ARCMX) C Class (ARWOX) R Class (ARCRX) LIVESTRONG® 2035 Portfolio Investor Class (ARYIX) Institutional Class (ARLIX) A Class (ARYAX) C Class (ARLCX) R Class (ARYRX) LIVESTRONG® 2040 Portfolio Investor Class (ARDVX) Institutional Class (ARDSX) A Class (ARDMX) C Class (ARNOX) R Class (ARDRX) LIVESTRONG® 2045 Portfolio Investor Class (AROIX) Institutional Class (AOOIX) A Class (AROAX) C Class (AROCX) R Class (ARORX) LIVESTRONG® 2050 Portfolio Investor Class (ARFVX) Institutional Class (ARFSX) A Class (ARFMX) C Class (ARFDX) R Class (ARFWX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of
